DETAILED ACTION
This is an Office action based on application number 16/525,611 filed 30 July 2019, which is a continuation of PCT/JP2018/003051 filed 30 January 2018, which claims priority to JP 2017-014869 filed 30 January 2017. Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a structure comprising an adhesive tape portion, classified in C09J 7/29.
II. Claim 10-11, drawn to a method of manufacturing a structure comprising an adhesive tape portion, classified in B32B 37/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as co-extruding a polyurea layer of a predetermined thickness.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors.
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), a different field of search is shown, even though the two are classified together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mehdi D. Sheikerz on 11 June 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sas (US Patent Application Publication No. US 2014/0272307 A1) (Sas) in view of Kinning et al. (US Patent No. US 6,824,820 B1) (Kinning).

Reference is made to FIG. 1 of Sas, reproduced below.

    PNG
    media_image1.png
    254
    641
    media_image1.png
    Greyscale

Regarding instant claim 1, Sas an adhesive tape <100> comprising a duct tape layer <140> and a foam mounting tape layer <140>. Said foam mounting tape layer 
	Sas further discloses that adhesive layers <160> and <180> include, but are not limited to, pressure sensitive adhesives (paragraph [0024]).
	Sas further discloses that the finished tape product is slit into any desired slit width (paragraph [0034]), which is inclusive of the forming slits into at least a portion of all the disclosed layers.
	Sas does not explicitly disclose the claimed polyurea resin layer.
	However, Kinning discloses adhesive compositions that offer broad formulation latitude when forming pressure-sensitive adhesives, wherein the adhesive compositions are prepared from polyurea-based polymers. Kinning teaches that the PSA compositions of the invention do not require a high level of tackification as typically required when producing conventional PSAs (col. 3, lines 60-67).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the adhesive layers <160> and <180> of Sas from the polyurea-based adhesive compositions of Kinning. The motivation for doing so would have been that the polyurea-based adhesive compositions offer broad formulation latitude such as not requiring a high level of tackification typically required when producing conventional PSAs.
	Therefore, it would have been obvious to combine Kinning with Sas to obtain the invention as specified by the instant claims.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
Therefore, because the prior art combination discloses the adhesive tape portion, base material, and polyurea resin layer, the prior art combination meets the limitations of the instant claim.

Regarding instant claim 2, FIG. 1 of Sas discloses the foam layer <170>. Sas further discloses that the foam layer comprises a synthetic polymer (Claims 10-11).
	Sas further illustrates that adhesive layers <160> and <180> are stacked on foam layer <170>; furthermore, the prior art combination uses the polyurea-based adhesive composition of Kinning to produce the adhesive layers <160> and <180> of Sas. Therefore, the prior art combination necessarily produces a structure wherein the polyurea resin is stacked on the foamed synthetic resin.

Regarding instant claim 3, Sas further discloses that the finished tape product is slit into any desired slit width (paragraph [0034]), which is inclusive of the forming slits 

Regarding instant claim 4, Sas further discloses that duct tape layer <140>, which is analogous to the claimed adhesive tape portion, comprises a polymer layer <110> and an adhesive layer <120> (paragraph [0017]]), which are analogous to the claimed protective film and adhesive surface of the adhesive tape portion, respectively.
	Sas further discloses that the finished tape is slit and formed into rolls (paragraph [0034]).

Regarding instant claim 5, FIG. 1 of Sas discloses the foam layer <170>, wherein said foam layer is analogous to the claimed base material. Sas further discloses that the foam layer comprises a synthetic polymer (Claims 10-11).

Regarding instant claim 6, reference is made to FIG. 2 of Sas, reproduced below.

    PNG
    media_image2.png
    354
    666
    media_image2.png
    Greyscale

	In another embodiment, Sas discloses a tape <200> similar in structure to tape <100>, cited above. Tape <200> further comprises a scrim <290> laminated to foam 
	Before the effective filing date of the invention, it would have been obvious to use the embodiment of Sas further comprising the scrim <290> in a similar fashion to the prior art combination as cited in the rejection of claim 1, above. The motivation for doing so would have been that Sas readily establishes that both embodiments are replaceable with one another.

Regarding instant claim 7, Sas an adhesive tape <100> comprising a duct tape layer <140> and a foam mounting tape layer <140>. Said foam mounting tape layer comprises a foam layer <170> and adhesive layers <160> and <180> (paragraphs [0016-0018]). Said duct tape layer <140> is construed to meet the claimed adhesive tape portion, and said foam layer <170> is construed to meet the claimed base material.
	Sas further discloses that adhesive layers <160> and <180> include, but are not limited to, pressure sensitive adhesives (paragraph [0024]).
	Sas further discloses that the finished tape product is slit into any desired slit width (paragraph [0034]), which is inclusive of the forming slits into at least a portion of all the disclosed layers.
	Sas does not explicitly disclose the claimed polyurea resin layer.
	However, Kinning discloses adhesive compositions that offer broad formulation latitude when forming pressure-sensitive adhesives, wherein the adhesive compositions are prepared from polyurea-based polymers. Kinning teaches that the PSA 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the adhesive layers <160> and <180> of Sas from the polyurea-based adhesive compositions of Kinning. The motivation for doing so would have been that the polyurea-based adhesive compositions offer broad formulation latitude such as not requiring a high level of tackification typically required when producing conventional PSAs.
	Therefore, it would have been obvious to combine Kinning with Sas to obtain the invention as specified by the instant claims.
It is noted that the prior art combination does not explicitly disclose “a corrosion prevention material” as claimed; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, because the prior art combination discloses the adhesive tape portion, base material, and polyurea resin layer, the prior art combination meets the limitations of the instant claim.

Regarding instant claim 8, Sas an adhesive tape <100> comprising a duct tape layer <140> and a foam mounting tape layer <140>. Said foam mounting tape layer comprises a foam layer <170> and adhesive layers <160> and <180> (paragraphs [0016-0018]). Said duct tape layer <140> is construed to meet the claimed adhesive tape portion, and said foam layer <170> is construed to meet the claimed base material.
	Sas further discloses that adhesive layers <160> and <180> include, but are not limited to, pressure sensitive adhesives (paragraph [0024]).
	Sas further discloses that the finished tape product is slit into any desired slit width (paragraph [0034]), which is inclusive of the forming slits into at least a portion of all the disclosed layers.
	Sas does not explicitly disclose the claimed polyurea resin layer.
	However, Kinning discloses adhesive compositions that offer broad formulation latitude when forming pressure-sensitive adhesives, wherein the adhesive compositions are prepared from polyurea-based polymers. Kinning teaches that the PSA compositions of the invention do not require a high level of tackification as typically required when producing conventional PSAs (col. 3, lines 60-67).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the adhesive layers <160> and <180> of Sas from the polyurea-based adhesive compositions of Kinning. The motivation for doing so would have been that the polyurea-based adhesive compositions offer broad formulation latitude such as not requiring a high level of tackification typically required when producing conventional PSAs.

It is noted that the prior art combination does not explicitly disclose “a heat insulating material” as claimed; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, because the prior art combination discloses the adhesive tape portion, base material, and polyurea resin layer, the prior art combination meets the limitations of the instant claim.

Regarding instant claim 9, FIG. 1 of Sas discloses the foam layer <170>. Sas further discloses that the foam layer comprises a synthetic polymer (Claims 10-11).
	Sas further illustrates that adhesive layers <160> and <180> are stacked on foam layer <170>; furthermore, the prior art combination uses the polyurea-based adhesive composition of Kinning to produce the adhesive layers <160> and <180> of Sas. Therefore, the prior art combination necessarily produces a structure wherein the polyurea resin is stacked on the foamed synthetic resin.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        6/14/2021